FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50523

               Plaintiff - Appellee,             D.C. No. 2:03-cr-01291-DSF

  v.
                                                 MEMORANDUM*
DANNY PURVIS, a.k.a. Danny, a.k.a.
Danny Boy, a.k.a. Keys,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Danny Purvis appeals from the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291. We review de novo whether a district court has authority to modify

a sentence under section 3582, see United States v. Wesson, 583 F.3d 728, 730 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2009), and we affirm.

      Purvis contends that he is entitled to a sentence reduction under the Fair

Sentencing Act of 2010 and subsequent amendments to the Sentencing Guidelines.

However, as Purvis concedes, he was sentenced as a career offender pursuant to

U.S.S.G. § 4B1.1. Therefore, his sentence was not based on a Guidelines range

that has been lowered, and the district court lacked authority to reduce his

sentence. See 18 U.S.C. § 3582(c)(2); Wesson, 583 F.3d at 731-32. Because

Purvis cannot satisfy the first prong of section 3582(c)(2), we need not consider his

arguments related to his eligibility for a sentence modification under the second

prong of section 3582(c)(2), including the application of U.S.S.G. § 1B1.10.

      Purvis also contends that the denial of a sentence modification based on the

Fair Sentencing Act violated his right to equal protection of the law. As he

concedes, this contention is foreclosed. See United States v. Baptist, 646 F.3d

1225, 1228-29 (9th Cir. 2011) (per curiam).

      AFFIRMED.




                                          2                                    12-50523